WR-84,092-01
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                   Transmitted 11/9/2015 3:07:08 PM
                                                                                     Accepted 11/9/2015 3:24:09 PM
                          IN THE COURT OF CRIMINAL APPEALS                                           ABEL ACOSTA
                                                                                                             CLERK
                               FOR THE STATE OF TEXAS
                                    AUSTIN, TEXAS
                                                                                     RECEIVED
                                                                              COURT OF CRIMINAL APPEALS
                                                                                     11/9/2015
                                                                                ABEL ACOSTA, CLERK
EX PARTE                                       §
                                               §
                                               §         NO. WR-84,092-01
                                               §
RICHARD HAMER                                  §


                        APPLICANT’S MOTION TO REINSTATE
                     APPLICATION FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       NOW COMES RICHARD HAMER, Applicant, and submits this Motion to Reinstate

Application for Writ of Habeas Corpus and would show the Court the following:

                                                   I.

       On November 4, 2015, the Court issued an order dismissing this application for non-

compliance with Texas Rules of Appellate Procedure 73.1 in that Applicant’s Memorandum

failed to include a Certificate stating the number of words in the document. Applicant has,

simultaneously with filing this motion to reinstate, refiled the Memorandum with both the

District Court and the Court of Criminal Appeals along with the required certificate.

       The certificate of compliance states that the Memorandum contains 3,591 words.

This is substantially below the 15,000.00 word limit set out in Rule 73.1(d).

                                                   II.

       This writ application has been fully considered and addressed by the district court.

Rather than require refiling of the writ application in the district court, Applicant requests

the Court reinstate the writ application in the Court of Criminal Appeals.

       WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion be


Objections to State’s Proposed Findings of Fact, Conclusions of Law and Order - Page 1
granted.

                                               Respectfully submitted,


                                               ______________________________________
                                               GARY A. UDASHEN
                                               Bar Card No. 20369590

                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs Road
                                               Suite 250
                                               Dallas, Texas 75201
                                               214-468-8100
                                               214-468-8104 fax

                                               Attorney for Applicant



                                  CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing
Applicant’s Motion to Reinstate Application for Writ of Habeas Corpus was mailed to the
Harris County District Attorney’s Office, on this the _______ day of November, 2015.



                                               ______________________________________
                                               GARY A. UDASHEN




Objections to State’s Proposed Findings of Fact, Conclusions of Law and Order - Page 2